Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


1c. Claims 1-20 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Chen (US 10,631,299, hereinafter Chen ‘533).

Regarding Claims 1-20, the claims are not patentably distinct with Chen ‘533. See the following comparison table. 

Table 1 Non-Statutory Double Patenting
Instant Application 16/853,533
Parent Patent 16/853,533
1, A method for wireless communications by a user equipment (UE), comprising: 

receiving an indication from a base station (BS) of a beam repetition mode used by the BS for one or more reference signals, 

wherein the beam repetition mode indicates a plurality of beams and a repetition pattern for the one or more reference signals;  and 






processing the one or more reference signals from the BS in accordance with the indication. 

    1, A method for wireless communications by a user equipment (UE), comprising: 

receiving at least one indication from a base station (BS) of at least one of: a


 beam sweeping mode or a beam repetition mode used by the BS for one or more subsequent transmissions, 

wherein the at least one of: the beam sweeping mode or the beam repetition mode indicates a plurality of beams and a repetition pattern for at least one of the plurality of beams;  and 

processing the one or more subsequent transmissions from the BS in accordance with the at least one indication, comprising: 

assuming beam sweeping with a different beam for each subsequent transmission over N symbols;  and 

assuming repeating of the beam sweeping every M subframes, wherein N and M are based on at 
 



2, The method of claim 1, wherein the one or more subsequent transmissions comprise at least one of: a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a reference signal, a system information block (SIB), or a broadcast channel. 

3, The method of claim 1, further comprising assuming non-repeating of the one or more reference signals based on the indication. 

    4, The method of claim 1, wherein: the one or more subsequent transmissions comprise a synchronization signal or a broadcast channel;  and the at least one indication indicates the beam sweeping mode. 

4, The method of claim 1, wherein the beam repetition mode indicates that the one or more reference signals will be sent using a repeated beam as a previous transmission. 

    3, The method of claim 1, wherein: the beam repetition mode indicates that the one or more subsequent transmissions will be sent using a repeated beam as a previous transmission;  and the beam sweeping mode indicates that the one or more subsequent transmissions will be sent using a different beam than the previous transmission. 

5, The method of claim 1, wherein the indication is received via at least one of: an existing signal or channel, a master information block (MIB), or a separate channel dedicated for signaling the indication. 

6, The method of claim 1, wherein the at least one indication is received via at least one of: an existing signal or channel, a master information block (MIB), or a separate channel dedicated for signaling the at least one indication. 

Claims 6-10 are rejected based on the same rationales of Claims 1-5.

Claims 11-15 are rejected based on the same rationales of Claims 1-5.

Claims 16-20 are rejected based on the same rationales of Claims 1-5.






Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20130286960 A1) in view of Tsai (US 20170332359 A1).

2b. Summary of the Cited Prior Art
Li discloses a method of channel beam control management in a wireless system Fig 1-33).
Tsai discloses a system for communicating new radio allocation information (Only Fig 1-23 that are disclosed in provisional application 62/334,935 are used).

2c. Claim Analysis
	Regarding Claim 1, Li discloses:
	A method for wireless communications by a user equipment (UE), comprising
	[(Li discloses UE receives and decodes control signals that provide control information from a BS, see:
.  A Tx beam is defined by the cell specific reference signal (CRS) transmitted through the Tx beam.  A Tx beam is configured to carry a beam identifier, and the PDCCH is configured to include resource allocation information for the user equipment. 
	Fig 10-11, 14, 23-30)]:	
	receiving an indication from a base station (BS) of a beam repetition mode used by the BS for one or more reference signals
	[(Li discloses about BS sending beam configuration to UE for CRS and other channels, see:
	[0105] Although two wide beams BB1, BB2 are illustrated in FIG. 7, a cell may be configured for one or multiple BBs. When there are multiple BBs in a cell, the BBs can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report BBs. The BB beams can be swept and repeated. The repetition of the information on BB beams may depend on the MS's number of RX beams to receive the BB beam. That is, in one embodiment, the number of repetitions of the information on BB beams may be no less than the number of RX beams at the MS to receive the BB beam. 
	[0160] BS 102 sends DL synchronization channel (Sync). The sync channel can be steered at one or multiple DL beams. Each DL beam can carry its beam identifier. The sync channel can carry DL preambles, or the cell identifier. The DL beams can be steered for one round, then repeated for another round, until a certain number of rounds are achieved, for the support of UE's with multiple RX beams. As an alternative, the DL beams can repeat the information it delivers first at one beam, then steer to a second beam and repeat the information, then move on to another beam until all the beams for DL sync have transmitted.
	[0218] BS 102 transmits 2505 synch, BCH, CRS on B1-B4.  UE 116 optionally performs a downlink measurement 2510.  BS 102 transmits 2515 PDCCH, CRS on B1, B2, and so forth.  BS 102 sends 2420 the PDSCH to UE 116.  In certain embodiments, BS 102 sends 2420 the PDSCH on the same beam as PDCCH, and UE 116 receives the PDSCH on the same RX beams as it receives the PDCCH.  
	Fig 7, Beam Pattern; Fig 14, Steps 1410-1430; Fig 25, Steps 2505-2520; see also Fig 4, 7, 9, 12-13, 19 and Fig 23-30);
	wherein the beam repetition mode indicates a plurality of beams and a repetition pattern for the one or more reference signals
	[(Li discloses beam repetition mode, see:
	[0105] Although two wide beams BB1, BB2 are illustrated in FIG. 7, a cell may be configured for one or multiple BBs. When there are multiple BBs in a cell, the BBs can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report BBs. The BB beams can be swept and repeated. The repetition of the information on BB beams may depend on the MS's number of RX beams to receive the BB beam. That is, in one embodiment, the number of repetitions of the information on BB beams may be no less than the number of RX beams at the MS to receive the BB beam. 
	[0108] Although four control channel beams B1-B4 are illustrated in FIG. 7, a cell may be configured for one or multiple B beams. When there are multiple B beams in a cell, the B beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the B beams. The B beams can be swept and repeated. The repetition of the information on B beams can be depending on the MS's number of RX beams to receive the B beam. That is, in one embodiment, the number of repetitions of the information on B beams may be no less than the number of RX beams at the MS to receive the B beams. A MS may or may not search for beams B1-B4 by using the information on beams BB1, BB2. 
	[0109] Beams b11-b44 (collectively, "b beams") may be used for data communication. A b beam may have an adaptive beam width. For some MSs (e.g., a MS with low speed), a narrower beam can be used, and for some MSs, a wider beam can be used. Reference signals can be carried by b beams. Although nineteen b beams are illustrated in FIG. 7, a cell may be configured for one or multiple b beams. When there are multiple b beams in a cell, the b beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the b beams. The b beams can be repeated. The repetition of the information on the b beams may depend on the MS's number of RX beams to receive the b beam. That is, in one embodiment, the number of repetitions of the information on b beams may be no less than the number of RX beams at the MS to receive the b beams. A TX beam b can be locked with a RX beam after the MS monitors the beams. If the data information is sent over a locked RX beam, the repetition of the information on the b beam may not be needed. 
	[0160] BS 102 sends DL synchronization channel (Sync). The sync channel can be steered at one or multiple DL beams. Each DL beam can carry its beam identifier. The sync channel can carry DL preambles, or the cell identifier. The DL beams can be steered for one round, then repeated for another round, until a certain number of rounds are achieved, for the support of UE's with multiple RX beams. As an alternative, the DL beams can repeat the information it delivers first at one beam, then steer to a second beam and repeat the information, then move on to another beam until all the beams for DL sync have transmitted.
	[0218] BS 102 transmits 2505 synch, BCH, CRS on B1-B4.  UE 116 optionally performs a downlink measurement 2510.  BS 102 transmits 2515 PDCCH, CRS on B1, B2, and so forth.  BS 102 sends 2420 the PDSCH to UE 116.  In certain embodiments, BS 102 sends 2420 the PDSCH on the same beam as PDCCH, and UE 116 receives the PDSCH on the same RX beams as it receives the PDCCH.  
	Fig 7, Beam Pattern; Fig 14, Steps 1410-1430; Fig 25, Steps 2505-2520; see also Fig 4, 7, 9, 12-13, 19 and Fig 23-30);
	processing the one or more reference signals from the BS in accordance with the indication
	[(Li discloses UE process CRS and other channels according beam configuration receive from BS, see:
BS 102 transmits 2505 synch, BCH, CRS on B1-B4.  UE 116 optionally performs a downlink measurement 2510.  BS 102 transmits 2515 PDCCH, CRS on B1, B2, and so forth.  BS 102 sends 2420 the PDSCH to UE 116.  In certain embodiments, BS 102 sends 2420 the PDSCH on the same beam as PDCCH, and UE 116 receives the PDSCH on the same RX beams as it receives the PDCCH.  UE 116 transmits an uplink message 2425 to BS 102.  BS 102 optionally performs an uplink measurement 2530.  BS 102 transmits 2535 a PDCCH beam or UE-specific PDCCH beam and transmits 2540 PDSCH.  In response, UE 116 transmits 2545 a PUSCH to BS 102.  BS 102 transmits 2550 CRS on beams B1, B2, and so forth.  UE 116 optionally performs a downlink measurement 2555.  UE 116 transmits an uplink message 2560 to BS 102.  BS 102 transmits 2565 a PDCCH beam or UE-specific PDCCH beam and transmits 2570 PDSCH.  In response, UE 116 transmits 2575 a PUSCH beam to BS 102.  UE 116 can send the PUSCH on the same beam as the beams it uses to receive the PDSCH, and BS 102 can receive the PUSCH using the same RX beams as the ones UE 116 uses to receive the PDCCH. 
	Fig 7, Beam Pattern; Fig 14, Steps 1410-1430; Fig 25, Steps 2505-2520; see also Fig 4, 7, 9, 12-13, 19 and Fig 23-30).
	Further, Tsai discloses:
	receiving an indication from a base station (BS) of a beam repetition mode used by the BS for one or more reference signals
	[(Tsai discloses UE receives and decodes NR-PDCCH control signals that provide control information from a BS, see:
	[0004] The NR-PDCCH may be decoded on the fly using a new radio reference signal (NR-RS) for demodulating NR-PDCCH.  For example, The NR-RS and NR-PDCCH are using the same pre-coding/beamforming.  The NR-RS may be masked with a UE-specific sequence.
Fig 2, 10, 11, 13, 15);
	processing the one or more reference signals from the BS in accordance with the indication
	[(Tsai discloses UE decodes NR-PDCCH control signals that provide control information from a BS, see:
	[0154] FIG. 10 shows an example UE method to obtain the band slice configuration through system information through the MIB.  The UE decodes the MIB then holds the numerology configuration.  The UE then decodes the NR-PDCCH of its band slice to obtain the control information. 
Fig 2, 10, 11, 13, 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Li’s method of channel beam control management in a wireless system with Tsa’s system for communicating new radio allocation information with the motivation being to provide resource allocation is dynamically updated (Tsai, Para [0002]).
 
	Regarding Claim 2, Li discloses:
	further comprising assuming repeating of the one or more reference signals based on the indication
	[(Li discloses b beams that carry reference signals can be swept and repeated, 
	[0108] Although four control channel beams B1-B4 are illustrated in FIG. 7, a cell may be configured for one or multiple B beams.  When there are multiple B beams in a cell, the B beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the B beams.  The B beams can be swept and repeated.  The repetition of the information on B beams can be depending on the MS's number of RX beams to receive the B beam.  That is, in one embodiment, the number of repetitions of the information on B beams may be no less than the number of RX beams at the MS to receive the B beams.  A MS may or may not search for beams B1-B4 by using the information on beams BB1, BB2. 
	[0109] Beams b11-b44 (collectively, "b beams") may be used for data communication.  A b beam may have an adaptive beam width.  For some MSs (e.g., a MS with low speed), a narrower beam can be used, and for some MSs, a wider beam can be used.  Reference signals can be carried by b beams.  Although nineteen b beams are illustrated in FIG. 7, a cell may be configured for one or multiple b beams.  When there are multiple b beams in a cell, the b beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the b beams.  The b beams can be repeated.  The repetition of the information on the b beams may depend on the MS's number of RX beams to receive the b beam.  
	Fig 7, Beam Pattern; Fig 14, Steps 1410-1430; Fig 25, Steps 2505-2520; see also Fig 4, 7, 9, 12-13, 19 and Fig 23-30).
 
	Regarding Claim 3, Li discloses:
	further comprising assuming non-repeating of the one or more reference signals based on the indication
	[(Li discloses b beams that carry reference signals can be swept (non-repeated) and repeated, see:
	[0108] Although four control channel beams B1-B4 are illustrated in FIG. 7, a cell may be configured for one or multiple B beams.  When there are multiple B beams in a cell, the B beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the B beams.  The B beams can be swept and repeated.  The repetition of the information on B beams can be depending on the MS's number of RX beams to receive the B beam.  That is, in one embodiment, the number of repetitions of the information on B beams may be no less than the number of RX beams at the MS to receive the B beams.  A MS may or may not search for beams B1-B4 by using the information on beams BB1, BB2. 
	[0109] Beams b11-b44 (collectively, "b beams") may be used for data communication.  A b beam may have an adaptive beam width.  For some MSs (e.g., a MS with low speed), a narrower beam can be used, and for some MSs, a wider beam can be used.  Reference signals can be carried by b beams.  Although nineteen b beams are illustrated in FIG. 7, a cell may be configured for one or multiple b beams.  When there are multiple b beams in a cell, the b beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the b beams.  The b beams can be repeated.  The repetition of the information on the b beams may depend on the MS's number of RX beams to receive the b beam.  
	Fig 7, Beam Pattern; Fig 14, Steps 1410-1430; Fig 25, Steps 2505-2520; see 
 
	Regarding Claim 4, Li discloses:
	wherein the beam repetition mode indicates that the one or more reference signals will be sent using a repeated beam as a previous transmission
	[(Li discloses b beams that carry reference signals can be swept and repeated, see:
	[0108] Although four control channel beams B1-B4 are illustrated in FIG. 7, a cell may be configured for one or multiple B beams.  When there are multiple B beams in a cell, the B beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the B beams.  The B beams can be swept and repeated.  The repetition of the information on B beams can be depending on the MS's number of RX beams to receive the B beam.  That is, in one embodiment, the number of repetitions of the information on B beams may be no less than the number of RX beams at the MS to receive the B beams.  A MS may or may not search for beams B1-B4 by using the information on beams BB1, BB2. 
	[0109] Beams b11-b44 (collectively, "b beams") may be used for data communication.  A b beam may have an adaptive beam width.  For some MSs (e.g., a MS with low speed), a narrower beam can be used, and for some MSs, a wider beam can be used.  Reference signals can be carried by b beams.  Although nineteen b beams are illustrated in FIG. 7, a cell may be configured for one or multiple b beams.  When there are multiple b beams in a cell, the b beams can be differentiated by implicit or explicit identifier, and the identifier can be used by the MS to monitor and report the The b beams can be repeated.  The repetition of the information on the b beams may depend on the MS's number of RX beams to receive the b beam.  
	Fig 7, Beam Pattern; Fig 14, Steps 1410-1430; Fig 25, Steps 2505-2520; see also Fig 4, 7, 9, 12-13, 19 and Fig 23-30).
 
	Regarding Claim 5, Li discloses:
	wherein the indication is received via at least one of: an existing signal or channel, a master information block (MIB), or a separate channel dedicated for signaling the indication
	[(Li discloses sending beam configuration through PDCCH, system information blocks, see:
	[0195] In certain embodiments, BS 102 sends PDCCH to UE 116.  The PDCCH can carry the information about the resource allocation for the system information blocks (SIB)s, which is the important system information, typically broadcast by BS 102.  The PDCCH beams can be sent over the same beams as the beams for SCH or PBCH.  After UE 116 decodes the PDCCH, UE 116 can know where the SIBs, e.g., SIB1, SIB2, are located. 
 	[0198] UE 116 measures the SIB beams (e.g., via CRS, or via channel state information reference signal (CSI RS)).  UE 116 determines which RX beams are good for receiving SIB beams.  If SIB beams and PDCCH beams are using the same physical beams (e.g., same direction, same beam width, and the like), then UE 116 uses the good RX beams for receiving the PDCCH to receive the SIBs, while not using the bad RX beams to receive the SIBs.  This can reduce the energy consumption by 
	Fig 7, Beam Pattern; Fig 14, Steps 1410-1430; Fig 25, Steps 2505-2520; see also Fig 4, 7, 9, 12-13, 19 and Fig 23-30).

Regarding Claims 6-10, the claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5. Further, Claims 6-10 discloses the same operations of Claims 1-5, but are performed by BS.
Regarding Claims 11-15, the claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5.
Regarding Claims 16-20, the claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5. Further, Claims 6-10 discloses the same operations of Claims 1-5, but are performed by BS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	



/JUNG LIU/Primary Examiner, Art Unit 2473